DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  To the extent that applicant’s arguments relating to the teaching of Garde apply to the current amended claims, the examiner finds the arguments unpersuasive.  Garde explicitly indicates the therapy for dysphagia may be executed without delivery of a pressurized flow of breathable gas [par. 0029].  Therefore Garde does not require the pressure generator as an intermediary between the respiration detection mean and the terminal device.


Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figure 1 (nasal cannula)
Species B: Figure 10 (detection band)
Species C: Figure 12 (thermistor type respiration sensor)
The species are independent or distinct because each species includes distinct structural features associated with a nasal cannula, detection band, or thermistor type respiration sensor.  The specification explicitly indicates each species is distinct: “In Modification 1, a detection band 140 is used instead of the nasal cannula 120” and “In Modification 2, a thermistor-type respiration detector 150 is used instead of the nasal cannula 120.” In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Adele Critchley on 24 February 2022 a provisional election was made without traverse to prosecute the invention of Species B: Figure 10 (detection band), claim 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Subsequent to the election, during search of the claims the examiner found art relating to the use of a nasal cannula and thermistor.  Therefore, withdrawn claims 18 and 20 were rejoined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 1, the limitation “the respiration detection part comprising at least one of a nasal cannula; a detection chest band and cable; or a thermistor respiration detector and cable; wherein the nasal cannula, the detection band and cable and the thermistor respiration detector and cable are each directly connected to the subject at a first end and are each directly connected to the terminal device at another end” constitutes new matter.  The original disclosure describes embodiments of a respiration detection part including only one of either a nasal cannula, detect chest band, or thermistor.  On pages 31-33 and as shown in Figures 1, 10 and 12, the specification explicitly indicates each type of respiration part is a separate embodiment: “In Modification 1, a detection band 140 is used instead of the nasal cannula 120,” and “In Modification 2, a thermistor-type respiration detector 150 is used instead of the nasal cannula 120.”  The claiming of a combination of respiration parts, therefore, constitutes new matter.
All remaining claims are rejected by virtue of their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (WO 2015/029501 A1 and/or JP 2013-174949), cited by applicant as corresponding to Oku et al. (US 2016/0143575) which is referenced herein, in view of Garde (US 2012/0209089) and further in view of Lichter et al. (US 6, 712,762).

[Claim 1] Oku discloses a swallowing estimation device comprising:
a respiration detection part (nasal cannula, Figs. 4-5 #220) configured to detect respiratory motion (breathing) of a subject [pars. 0066, 0116]; and 
a terminal device (Figs. 4-5 #210) comprising a controller (control part, Fig. 5 #214) [pars. 0063-0065, 0072],
the respiration detection part comprising a nasal cannula (Figs. 4-5 #220) directly connected to the subject at a first end (via an attachment part, Fig. 4 #221) and directly connected to the terminal device at another end (via tubes, Fig. 4 #222) [par. 0066].
Oku does not disclose the controller being configured to execute processings of: providing, on the basis of a detection result from the respiration detection part, a trigger for swallowing induction to the subject at a predetermined timing in a first half of an expiration period; detecting that swallowing has been performed by the subject in response to the trigger; determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion based on whether or not expiration, the detected swallowing and expiration occur sequentially in this order in the expiration period; and outputting, to outside, information indicating a result of the determination.
However, Garde discloses a swallowing training apparatus for swallowing training to treat dysphagia, the swallowing training apparatus comprising: 
a respiration detection part configured to detect a respiratory motion of a subject (breathing parameters including inhalation and exhalation are determined by a breathing parameter module, Fig. 1 #32, based on output from gas parameter sensors, Fig. 1 #20
a controller (processor, Fig. 1 #24), the controller being configured to execute processings of: 
providing, on the basis of a detection result from the respiration detection part, a trigger for swallowing induction to the subject (swallowing cue module, Fig. 1 #34, configured to control a user interface to provide swallowing cues to a subject based on one or more breathing parameters determined by the breathing parameter module) [par. 0030] at a predetermined timing in a first half of an expiration period (for example the timings for the patient stimulus to initiate swallowing, Fig. 5 #52, 54, for respiratory cycles, Fig. 5 #46, 48, are within the first half of an expiration period); 
detecting that swallowing has been performed by the subject is response to the trigger (swallowing response module, Fig. 1 #38, determines the response of the subject to swallowing cues based output signals generated by swallowing sensors, Fig.1 #22) [pars. 0023, 0037]; 

    PNG
    media_image1.png
    360
    623
    media_image1.png
    Greyscale

determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion (performance evaluation module, Fig. 1 #40, configured to determine a response of the subject to a swallowing cue) [par. the swallowing, shaded box in respiratory cycle #48, occurs entirely within an expiration period, see annotated Fig. 5 below - the subject begins respiration, pauses the expiration to swallow, and then resumes expiration before inspiration begins which is the pattern claimed by the applicant - respiratory cycle #48 is described as an improvement in the ability to swallow because latency time is reduced and the swallow occurs entirely in the expiration period) [pars. 0031-0036]; and 
outputting, to outside, information indicating a result of the determination (user interface, Fig. 1 #18, enables data, cues, results and/or instructions to be communicated to the subject including performance of the subject with respect to swallowing cues) [pars. 0020, 0037-0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller taught by Oku to implement the swallowing training processings taught by Garde in order to treat dysphagia using the swallowing estimation device.
Oku in view of Garde discloses the respiration detection part is a nasal cannula but does not disclose a detection chest band and cable for respiration detection.
However, Lichter discloses a real-time data processing card comprising a chest band (Fig. 10 #240) placed around a patient’s chest to measure respiration parameters e.g. respiration rate as well as a nasal cannula/thermistor (Fig. 10 #246) to measure breathing through a patient’s nose.  The data from the chest band and nasal canula/thermistor is digitized by an analog-to-digital converter (Fig. 10 #26) [col. 12, lines 34-61]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus rendered obvious by Oku in view of Garde to include a chest band to measure 

[Claim 2] Oku discloses  the controller is connected to a display (Fig. 4 #211) on the terminal device.  Garde discloses user interface enables data, cues, results and/or instructions to be communicated to the subject [par. 0020] and that swallowing cues are timed to coincide with the expiration period [par. 0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to display information indicating the respiratory motion based on the detection of the expiration period in order to improve the subject’s ability to swallow and evaluate their ability to swallow at the appropriate time.

[Claim 3] Garde discloses a display configured to display information (user interface, Fig. 1 #18, may be a display screen that enables data, cues, results and/or instructions to be communicated to the subject) [pars. 0020, 0038].  Figures 2-6 demonstrate display of first motion information differentiating between expiration and inspiration (e.g. inflection points in the airflow in Figs. 2-4) and second information indicating a progress sate of expiration and inspiration (e.g. amplitude of the airflow in Figs. 2-4).

[Claim 7] Garde discloses the controller is configured to cause the display to display, as the second motion information, strength of the expiration by means of an indicator configured to change in a first direction, and is configured to cause the display to display, as the second motion information, strength of the inspiration by means of an indicator configured to change in a second direction opposite to the first see Figures 2-4 in which inspiration is represented by the curve above the horizontal dotted line and expiration is represented by the curve below the horizontal line i.e. opposite directions).

[Claim 8] Garde discloses the controller is configured to cause the display to display, as the second motion information, an image in which a respiration waveform is superposed on a straight line separating the expiration and the inspiration from each other (see the straight lines separating expiration from inspiration in Figures 2-6).

[Claim 9] Garde discloses the controller is configured to further cause the display to display a determination result on appropriateness or inappropriateness of the swallowing, together with the first motion information and the second motion information (the performance evaluation module rates the ability of the subject to swallow including a latency of swallowing response to a corresponding swallowing cue and presents the evaluation to the subject) [pars. 0037-0038].

[Claim 10]  Garde discloses the user interface displays the appropriateness or inappropriateness of swallowing and indicates that the interface may include a sound output part (audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an audible alarm to convey the appropriateness or inappropriateness of swallowing in place of or in addition to the display.

[Claim 11]  Garde discloses the controller is configured to further cause the display to display information indicating occurrence of swallowing in accordance with the controller having detected the swallowing [pars. 0037-0038; Figs 2-6].

[Claim 13] Garde discloses the controller is configured to provide the trigger to the subject but does not disclose providing the trigger by causing an indicator of the second motion information in an ideal swallowing period in an expiration period to be different from an indicator of a remainder of a respiration period.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to delineate/highlight, with an indicator, the ideal period (e.g. the near halfway point of expiration) to better cue the subject to swallow.

[Claim 14] Oku discloses the terminal device comprises a sound detection part configured to detect a sound of a larynx portion of the subject (microphone/sound sensor, Fig. 5 #231a, disposed close to the larynx), wherein the controller is configured to detect the swallowing on the basis of respiration information detected by the respiration detection part and sound information detected by the sound detection part [pars. 0039, 0063, 0067; claims 1, 5].

[Claim 15] Oku discloses a displacement detection part (piezoelectric sheet attached to the larynx to detect hyoid bone displacement), wherein the controller is configured to detect the swallowing on the basis of the respiration information detected by the respiration detection part, the sound information detected by the sound detection part, and displacement information detected by the displacement detection part [par. 0039, 0063, 0067; claims 1, 5].

[Claim 16] Oku discloses the terminal device consists of the controller (control part, Fig. 5 #214), a pressure sensor (Fig. 5 #215), an A/D conversion part (Fig. 5 #216), a storage part (writing part, Fig. 5 #213, which contains the removable storage medium, Fig. 5 #101), a display (display part, Fig. 5 #211) and an input part (Fig. 5 #212) [par. 0070].  Oku does not disclose the terminal device includes a sound output part.  However, Garde discloses the user interface enables data, cues, results and/or instruction via a speakers, audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate speakers and/or an audible alarm within the terminal device to convey the appropriateness or inappropriateness of swallowing in addition to the display.

[Claim 17] Oku discloses the swallowing apparatus is portable (configured to be small and light in weight so that a subject can wear the terminal device) [par. 0065].

[Claim 18] Oku discloses the respiration detection part comprises the nasal cannula (Fig. 4 #220), the nasal cannula comprising a tubular member (tube, Fig. 4 #222) consisting of a nasal cavity attachment part (attachment part, Fig. 4 #221) at the first end and is directly connected to the terminal device at the another end.

[Claim 19] Oku in view of Garde and Lichter render obvious the respiration detection part comprising the detection chest band (Fig. 10 #240) and cable, the detection chest band comprising a belt-shaped member (a band is belt shaped) including a sensor at the first end (sensors on the chest band) [col. 12, lines 43-61]; and is directly connected to the terminal device at the another end via the cable.  As explained in claim 1 above, it would have been obvious to connect the chest band to the terminal device with a cable similar to manner in which the nasal cannula of Oku is connected to the terminal device by a cable in order to provide the breathing data to the terminal device.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (WO 2015/029501 A1 and/or JP 2013-174949) in view of Garde (US 2012/0209089) and Lichter et al. (US 6, 712,762) as applied to claim 3 above, and further in view of Wallace et al. (US 5,881,723).

[Claims 4-6] Oku in view of Garde and Lichter discloses displaying first motion information and second motion information related to expiration and inspiration but does not disclose displaying expiration information in green and expiration information in red.
Wallace discloses a respiration detection display (breath diagram, Fig. 8 #330) wherein colors of an inspiration bar (Fig. 8 #334) and expiration bar (Fig. 8 #336) are different to facilitate a user distinguishing between them.  A variety of color schemes that may be used to enhance the graphical representation of the breath cycle to provide a readily comprehensible display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the display to use different colors including green and red to further distinguish between expiration and inspiration as taught by Wallace in order to improve the subject’s ability to distinguish expiration from inspiration. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (WO 2015/029501 A1 and/or JP 2013-174949), cited by applicant as corresponding to Oku et al. (US 2016/0143575) which is referenced herein, in view of Garde (US 2012/0209089) and Lichter et al. (US 6, 712,762) as applied to claim 1 above, and further in view of McDonald, Jr. (US 5,069,222).

[Claim 20] Oku in view of Garde and Lichter renders obvious the respiration detection part comprising a cannula/thermistor (Fig. 10 #246) directly connected to the terminal device at an end 
However, McDonald, Jr. discloses a respiration sensor set comprising a thermistor (sensor set, Figs. 1, 3 #10) including a nostril temperature sensor insert (nasal thermocouple junction, Fig. 3 #24) at a first end [abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to select a thermistor of the type (having a nostril temperature insert) taught by McDonald, Jr. in order to predictably monitor respiration using a known thermistor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Zomer (US 5,235,989) discloses an apparatus for sensing respiration movements comprising a belt material that may be stretched at its two ends to form a flexible band, which surrounds a patient's chest atop the patient's clothing, whereupon stretching of the band by the patient's respiration movements causes the two piezoelectric transducers to generate a proportional electrical signal.
(2) Bornn (US 5,353,793) discloses a stretchable harness-like apparatus enables physiological parameters of a patient to be measured while he or she is ambulatory or stationary. The invention has a chest band, an optional shoulder band(s), and an optional abdominal band that can house respiration, pulse and ECG sensors.
(3) Sullivan (US 5,989,193) discloses typical devices for measuring respiration are thermistors and pressure transducers that are attached to the patient and measure airflow at the mouth or nose or other devices also attached to the patient which monitor chest movement.
Reinhard et al. (US 3,584,618) discloses in the monitoring of respiration, various instruments have been employed such as the body plethysmograph, the spirometer, the thermistor-nostril sensor, the chest-band strain gauge, and the impedance pneumograph.  Each of these instruments produces electrical signals indicative of the patient's breathing pattern so that volume and rate information may be derived.
(5) McKenna (US 4,777,963) discloses a respiration monitoring device for an infant patient includes three thermistors which are arranged so that one thermistor underlies each nostril and one thermistor overlies the patient's mouth.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 February 2022